IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                       No. 05-20212                               August 20, 2007

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
GREGORY D JOHNSON

                                                  Plaintiff - Appellant
v.

LT GERALD FOBBS; CAPT ENOS HARRIS; MAJOR EDWARD HOWELL

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:03-CV-3583


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.
PER CURIAM:*
       Gregory Johnson appeals the dismissal on summary judgment of his
claims under 42 U.S.C. § 1983 against Gerald Fobbs, Enos Harris, and Edward
Howell. For the following reasons, we AFFIRM.
                          I. FACTS AND PROCEEDINGS
       Johnson, an inmate of the Texas prison system, filed a complaint against
several officials of the Texas Department of Criminal Justice (“TDCJ”), alleging


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 05-20212

violations of 42 U.S.C. § 1983. Johns alleged the following relevant facts in his
complaint.
      Johnson orally complained to another TDCJ employee and Fobbs, the shift
supervisor, that he had been denied access to the prison law library. The
gravitas of Johnson’s complaint was that he was admitted to the law library 15
minutes after some other inmates. Fobbs and another TDCJ employee failed to
resolve Johnson’s concerns because they were engaged in “playful non-security
activity with female officers.” Consequently, Johnson filed a grievance against
Fobbs, the other officer, and two members of the law library staff on April 28,
2003. Fobbs received the grievance from the unit grievance office on May 14,
2003. On May 15, 2003, Fobbs ordered Johnson to meet with him in a security
office. At the meeting, Fobbs demanded that Johnson withdraw his grievance
because it contained lies about Fobbs. When Johnson refused, Fobbs became
irate, handcuffed Johnson, placed him in detention, and filed a disciplinary
report against him, alleging that he created a disturbance and disobeyed an
order when he refused to return the hand restraints that had been put on him
in order to quell the disturbance.
      The next day, Howell processed the disciplinary report.           Johnson
ultimately had a disciplinary hearing conducted by Harris.         Harris found
Johnson guilty of both offenses and sentenced him to a reduction of 45 days of
his good-time credit and 15 days of solitary confinement.
      Johnson filed administrative appeals, which were denied. He also filed a
grievance against Fobbs for retaliation, which he lost. Johnson then filed suit
against Fobbs, Harris, and Howell. Johnson contends that Fobbs filed the
disciplinary charges against him in retaliation for the April 28 grievance and
that Fobbs conspired with the other defendants to violate TDCJ procedures and
due process in order to cover up Fobbs’s retaliation.



                                       2
                                       No. 05-20212

       The district court granted summary judgment to all defendants. It found
that Johnson had not been deprived of due process during his disciplinary
hearing. It also found that Fobbs’s allegations of retaliation were not supported
by any competent summary judgment evidence. Johnson appeals the dismissal
of his claims against Fobbs.1
                            II. STANDARD OF REVIEW
       The district court’s grant of summary judgment is reviewed de novo. Shell
Offshore, Inc. v. Babbitt, 238 F.3d 622, 627 (5th Cir. 2001). The court applies the
same standard as the district court. Davidson v. Veneman, 317 F.3d 503, 508
(5th Cir. 2003). The district court’s grant of “[s]ummary judgment is appropriate
if the record shows ‘that there is no genuine issue as to any material fact and the
moving party is entitled to judgment as a matter of law.’” Shell Offshore, 238
F.3d at 627 (quoting FED. R. CIV. P. 56(c)).
                                   III. DISCUSSION
       A prison official may not retaliate against or harass an inmate for
exercising his right to file grievances. Woods v. Smith, 60 F.3d 1161, 1164 (5th
Cir. 1995). However, the prisoner must “allege a chronology of events from
which retaliation may plausibly be inferred.” Id. at 1166. “Mere conclusionary
allegations of retaliation will not be enough to withstand a proper motion for
dismissal of the claim.” Jones v. Greninger, 188 F.3d 322, 325 (5th Cir. 1999).
In his motion for summary judgment, Fobbs presented evidence indicating that
Johnson’s alleged chronology of events was implausible.                 Specifically, Fobbs
submitted an affidavit in which he stated that he filed the disciplinary report
because Johnson “was being disruptive and met the criteria” for the offenses



       1
         Johnson also appeals the dismissal of his claims against Harris and Howell, but he has
failed entirely to address the district court’s basis for dismissing his claims against them.
Consequently, he has waived review of this issue. Cutrera v. Bd. of Supervisors of La. State
Univ., 429 F.3d 108, 113–14 (5th Cir. 2005).

                                              3
                                   No. 05-20212

charged. He also asserted that the grievance filed by Johnson “was not even
against me. . . . I was simply mentioned in it as a person Mr. Johnson attempted
to try to informally resolve the situation with.” Fobbs also notes that the
grievance was filed two weeks before he filed his disciplinary report. The
existence of “a legitimate prison disciplinary report . . . is probative and potent
summary judgment evidence, as [is] evidence of the number, nature, and
disposition of prior retaliation complaints by the inmate.” Woods, 60 F.3d at
1166.
        The district court noted that while Johnson asserts that the charges
against him are “false,” he has never directly denied creating a disturbance or
refusing to return the hand restraints to Fobbs. Johnson ultimately lost his
disciplinary hearing. The district court also pointed out that Johnson filed an
earlier retaliation claim that failed to survive summary judgment.
        Though Johnson alleges that Fobbs did not know about the report until
May 14, he has offered no competent summary judgment evidence that would
indicate the truth of this allegation. His assertions offered to rebut the motion
for summary judgment were entirely conclusory, and he has repeated the same
conclusory assertions on appeal.
                               IV. CONCLUSION
        For the foregoing reasons, we AFFIRM the judgment of the district court.2




        2
         Because we do not remand the case, Johnson’s motion for the appointment of a
different judge on remand is moot.

                                         4